Dismissed and Opinion Filed February 21, 2013.




                                            In The
                                Qiniirt of           ipiat
                        Fift1! h6trirt of         ixai     at 1a1Ia6
                                      No. 05-13-00073-CR

                            CHUCK WILLIAMS, Appellant

                          THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. Fl l-26863-Y

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Lang
       Chuck Williams pleaded guilty to aggravated assault with a deadly weapon. Pursuant to

a plea agreement, the trial court sentenced appellant to two years in prison. Appellant waived his

right to appeal in conjunction with the plea agreement. See Blanco v. State, 18 S.W.3d 21 8,

2l9—20 (Tex. Crim. App. 2000). The trial court certified that appellant does not have the right to

appeal. See Thx. R. App. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

Accordingly, we dismiss the appeal for want of jurisdiction.


                                                    Jvj
                                                      4/
                                                    DOU1LAS7ANG

Do Not Publish
TEx. R. App. P. 47
1 30073F.U05
                                   L1Itrt tif       ipcati
                                 Ji6trirt uf exu at DatIai
                                        JUDGMENT

CHUCK WILLIAMS, Appellant                           On Appeal from the Criminal District Court
                                                    No. 7, Dallas County, Texas
No 05 I300073-CR           V.                       Trial Court Cause No. Fl I26863-Y.
                                                    Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                        Francis and Evans participating.

         Based on the Court’s opinion of this date, we IflSMISS the appeal for want of
jurisdiction.


Judgment entered this 2l day of February, 2013.




                                                                      /7


                                                  DOUGL, S. LANG
                                                  JUSTI